UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-21478 Name of Registrant: Vanguard CMT Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: November 30, 2013 Item 1: Schedule of Investments Vanguard Market Liquidity Fund Schedule of Investments As of November 30, 2013 Face Market Maturity Amount Value Yield 1 Date U.S. Government and Agency Obligations (43.3%) 2 Fannie Mae Discount Notes 0.130% 12/18/13 100,000 99,994 2 Fannie Mae Discount Notes 0.170%–0.175% 1/15/14 75,000 74,984 2 Fannie Mae Discount Notes 0.150% 2/4/14 152,000 151,959 2 Fannie Mae Discount Notes 0.160% 2/18/14 164,800 164,742 2 Fannie Mae Discount Notes 0.091% 2/26/14 25,000 24,994 3 Federal Home Loan Bank Discount Notes 0.050%–0.150% 12/6/13 158,100 158,097 3 Federal Home Loan Bank Discount Notes 0.140%–0.160% 12/13/13 568,000 567,972 3 Federal Home Loan Bank Discount Notes 0.135% 12/20/13 90,000 89,994 3 Federal Home Loan Bank Discount Notes 0.080% 12/26/13 100,000 99,994 3 Federal Home Loan Bank Discount Notes 0.180% 12/27/13 45,000 44,994 3 Federal Home Loan Bank Discount Notes 0.100%–0.140% 1/2/14 247,813 247,789 3 Federal Home Loan Bank Discount Notes 0.050% 1/3/14 156,500 156,493 3 Federal Home Loan Bank Discount Notes 0.140%–0.150% 1/8/14 215,050 215,016 3 Federal Home Loan Bank Discount Notes 0.150%–0.160% 1/10/14 311,236 311,183 3 Federal Home Loan Bank Discount Notes 0.150%–0.190% 1/15/14 253,957 253,899 3 Federal Home Loan Bank Discount Notes 0.150% 1/17/14 112,957 112,935 3 Federal Home Loan Bank Discount Notes 0.170% 2/3/14 9,750 9,747 3 Federal Home Loan Bank Discount Notes 0.068% 2/5/14 418,100 418,048 3 Federal Home Loan Bank Discount Notes 0.090% 2/14/14 60,800 60,789 3 Federal Home Loan Bank Discount Notes 0.095% 2/21/14 62,800 62,786 3 Federal Home Loan Bank Discount Notes 0.100% 2/26/14 125,000 124,970 3 Federal Home Loan Bank Discount Notes 0.085%–0.093% 2/28/14 289,000 288,937 3 Federal Home Loan Bank Discount Notes 0.070% 3/28/14 75,000 74,983 3,4 Federal Home Loan Banks 0.141% 12/26/13 192,000 192,000 3,4 Federal Home Loan Banks 0.118% 4/1/14 50,000 49,999 3,4 Federal Home Loan Banks 0.106% 4/25/14 122,000 122,000 3,4 Federal Home Loan Banks 0.108% 5/1/14 100,000 99,999 3,4 Federal Home Loan Banks 0.109% 8/13/14 40,900 40,900 3,4 Federal Home Loan Banks 0.113% 8/20/14 90,000 90,000 3,4 Federal Home Loan Banks 0.148% 10/1/14 42,000 41,993 3,4 Federal Home Loan Banks 0.113% 11/3/14 39,000 39,000 2,4 Federal National Mortgage Assn. 0.148% 9/11/14 500,000 499,921 2,4 Federal National Mortgage Assn. 0.134% 2/27/15 515,000 514,840 2,4 Federal National Mortgage Assn. 0.139% 8/5/15 180,000 179,939 2 Freddie Mac Discount Notes 0.045% 12/2/13 12,254 12,254 2 Freddie Mac Discount Notes 0.175% 1/6/14 8,600 8,598 2 Freddie Mac Discount Notes 0.145%–0.150% 1/13/14 388,360 388,292 2 Freddie Mac Discount Notes 0.065% 2/3/14 60,000 59,993 2 Freddie Mac Discount Notes 0.086% 2/10/14 163,000 162,972 2 Freddie Mac Discount Notes 0.140% 2/13/14 247,000 246,929 2 Freddie Mac Discount Notes 0.150% 2/21/14 332,250 332,136 2 Freddie Mac Discount Notes 0.070% 3/24/14 110,548 110,524 2 Freddie Mac Discount Notes 0.070% 3/31/14 200,432 200,385 United States Treasury Bill 0.050% 12/5/13 216,352 216,351 United States Treasury Bill 0.190% 12/12/13 80,000 79,995 United States Treasury Bill 0.045% 12/26/13 33,000 32,999 United States Treasury Bill 0.065%–0.138% 1/16/14 700,000 699,900 United States Treasury Bill 0.040%–0.043% 1/30/14 1,075,000 1,074,926 United States Treasury Bill 0.048%–0.050% 2/6/14 1,370,000 1,369,876 United States Treasury Bill 0.075% 2/13/14 1,200,000 1,199,815 United States Treasury Bill 0.082% 2/20/14 300,000 299,945 United States Treasury Bill 0.080% 2/27/14 600,000 599,883 United States Treasury Note/Bond 0.750% 12/15/13 139,910 139,945 United States Treasury Note/Bond 0.125% 12/31/13 419,000 419,019 United States Treasury Note/Bond 1.500% 12/31/13 235,000 235,269 United States Treasury Note/Bond 0.250% 3/31/14 70,000 70,044 United States Treasury Note/Bond 1.750% 3/31/14 340,000 341,856 Total U.S. Government and Agency Obligations (Cost $13,987,796) Commercial Paper (22.9%) Bank Holding Company (0.2%) State Street Corp. 0.150% 12/5/13 29,000 29,000 State Street Corp. 0.150% 12/6/13 19,000 19,000 State Street Corp. 0.150% 12/10/13 18,000 17,999 State Street Corp. 0.150% 2/13/14 15,000 14,995 Finance—Auto (0.4%) American Honda Finance Corp. 0.170% 12/12/13 35,000 34,998 5 BMW US Capital LLC 0.110% 12/9/13 25,000 25,000 5 BMW US Capital LLC 0.110% 12/10/13 29,000 28,999 5 BMW US Capital LLC 0.110% 12/18/13 13,000 12,999 5 BMW US Capital LLC 0.110% 12/19/13 10,000 10,000 5 BMW US Capital LLC 0.110% 12/20/13 15,000 14,999 Finance—Other (2.1%) General Electric Capital Corp. 0.110% 12/5/13 29,000 29,000 General Electric Capital Corp. 0.170% 3/19/14 95,000 94,952 General Electric Capital Corp. 0.200% 5/6/14 20,200 20,182 General Electric Capital Corp. 0.200% 5/8/14 49,500 49,457 5 Jupiter Securitization Co. LLC 0.170% 12/17/13 3,750 3,750 5 Old Line Funding LLC 0.200% 12/9/13 20,018 20,017 5 Old Line Funding LLC 0.200% 12/23/13 9,500 9,499 5 Old Line Funding LLC 0.170% 12/27/13 9,500 9,499 5 Old Line Funding LLC 0.200% 1/7/14 95,900 95,880 5 Old Line Funding LLC 0.200% 1/9/14 14,000 13,997 5 Old Line Funding LLC 0.200% 1/17/14 14,500 14,496 5 Old Line Funding LLC 0.170% 1/21/14 19,000 18,995 5 Old Line Funding LLC 0.190% 1/27/14 29,000 28,991 5 Old Line Funding LLC 0.170% 2/3/14 22,225 22,218 5 Old Line Funding LLC 0.150% 2/10/14 14,250 14,246 5 Old Line Funding LLC 0.150% 2/13/14 29,000 28,991 5 Old Line Funding LLC 0.150% 2/18/14 46,500 46,485 5 Old Line Funding LLC 0.190% 2/20/14 67,077 67,048 5 Old Line Funding LLC 0.150% 2/21/14 10,250 10,247 5 Old Line Funding LLC 0.170% 3/21/14 16,543 16,534 5 Old Line Funding LLC 0.170% 3/25/14 48,000 47,974 Foreign Banks (9.4%) 4,5 Australia & New Zealand Banking Group, Ltd. 0.156% 1/24/14 36,000 36,000 4,5 Australia & New Zealand Banking Group, Ltd. 0.158% 3/17/14 18,000 18,000 4,5 Australia & New Zealand Banking Group, Ltd. 0.168% 5/20/14 195,000 195,000 4,5 Australia & New Zealand Banking Group, Ltd. 0.228% 9/16/14 9,000 9,000 Canadian Imperial Holdings Inc. 0.060% 12/2/13 200,000 200,000 5 Commonwealth Bank of Australia 0.180% 1/6/14 300,000 299,946 4,5 Commonwealth Bank of Australia 0.178% 5/6/14 187,000 187,000 4,5 Commonwealth Bank of Australia 0.179% 5/6/14 38,500 38,499 4,5 Commonwealth Bank of Australia 0.178% 5/12/14 40,500 40,499 4,5 Commonwealth Bank of Australia 0.236% 9/25/14 60,000 60,000 5 DNB Bank ASA 0.170% 12/9/13 12,000 12,000 5 Nordea Bank AB 0.175% 1/15/14 86,000 85,981 5 Nordea Bank AB 0.150%–0.175% 1/17/14 193,500 193,459 5 Nordea Bank AB 0.173%–0.175% 1/22/14 196,000 195,951 5 Nordea Bank AB 0.170% 2/6/14 150,000 149,953 5 Nordea Bank AB 0.160% 2/10/14 42,300 42,287 5 Nordea Bank AB 0.180%–0.182% 3/7/14 22,000 21,989 5 Skandinaviska Enskilda Banken AB 0.170% 2/10/14 20,000 19,993 5 Skandinaviska Enskilda Banken AB 0.170% 2/11/14 100,000 99,966 5 Skandinaviska Enskilda Banken AB 0.175% 2/13/14 150,000 149,946 5 Skandinaviska Enskilda Banken AB 0.170% 2/14/14 50,000 49,982 5 Skandinaviska Enskilda Banken AB 0.210% 3/10/14 6,000 5,997 5 Svenska HandelsBanken Inc. 0.160% 12/6/13 220,000 219,995 5 Svenska HandelsBanken Inc. 0.170% 3/25/14 97,000 96,948 Swedbank AB 0.190% 2/19/14 65,000 64,973 Swedbank AB 0.210% 2/20/14 50,000 49,976 Swedbank AB 0.210% 2/25/14 50,000 49,975 4,5 Westpac Banking Corp. 0.294% 1/13/14 32,000 32,004 4,5 Westpac Banking Corp. 0.288% 1/24/14 10,000 10,002 4,5 Westpac Banking Corp. 0.219% 8/7/14 74,000 74,000 4,5 Westpac Banking Corp. 0.238% 9/17/14 47,000 47,000 4,5 Westpac Banking Corp. 0.238% 9/19/14 47,000 47,000 4,5 Westpac Banking Corp. 0.237% 9/22/14 76,000 76,000 4,5 Westpac Banking Corp. 0.236% 9/25/14 150,000 150,000 Foreign Governments (2.5%) 5 CDP Financial Inc. 0.150% 2/20/14 17,000 16,994 6 CPPIB Capital Inc. 0.150% 12/6/13 4,950 4,950 6 CPPIB Capital Inc. 0.150% 12/11/13 53,000 52,998 6 CPPIB Capital Inc. 0.150% 12/12/13 44,600 44,598 6 CPPIB Capital Inc. 0.150% 12/13/13 9,000 9,000 6 CPPIB Capital Inc. 0.150% 12/16/13 4,000 4,000 6 CPPIB Capital Inc. 0.150% 12/17/13 12,500 12,499 6 CPPIB Capital Inc. 0.140% 12/18/13 8,500 8,499 6 CPPIB Capital Inc. 0.140% 12/19/13 153,000 152,989 6 CPPIB Capital Inc. 0.150% 12/20/13 23,000 22,998 6 CPPIB Capital Inc. 0.140% 1/21/14 135,000 134,973 6 CPPIB Capital Inc. 0.140% 1/27/14 20,000 19,996 6 CPPIB Capital Inc. 0.140% 2/3/14 6,250 6,248 6 CPPIB Capital Inc. 0.140% 2/5/14 46,000 45,988 6 CPPIB Capital Inc. 0.140% 2/7/14 29,000 28,992 6 CPPIB Capital Inc. 0.140% 2/14/14 5,000 4,999 6 CPPIB Capital Inc. 0.140% 2/25/14 5,750 5,748 Province of Ontario 0.100% 12/2/13 7,000 7,000 6 PSP Capital Inc. 0.130% 1/29/14 6,500 6,499 6 PSP Capital Inc. 0.150% 2/11/14 4,500 4,499 6 PSP Capital Inc. 0.140% 2/13/14 21,000 20,994 6 PSP Capital Inc. 0.140% 2/18/14 30,000 29,991 6 PSP Capital Inc. 0.140% 2/25/14 9,500 9,497 5 Quebec 0.100% 12/20/13 12,700 12,699 Queensland Treasury Corp. 0.130% 1/24/14 38,000 37,993 Queensland Treasury Corp. 0.130% 1/28/14 28,000 27,994 Queensland Treasury Corp. 0.130% 1/29/14 26,750 26,744 Queensland Treasury Corp. 0.130% 1/30/14 13,250 13,247 Queensland Treasury Corp. 0.130% 2/3/14 20,000 19,995 Foreign Industrial (1.7%) 5 BASF SE 0.180%–0.200% 1/13/14 49,250 49,239 5 BASF SE 0.190% 1/16/14 73,500 73,482 5 GlaxoSmithKline Finance plc 0.210% 12/9/13 18,000 17,999 5 GlaxoSmithKline Finance plc 0.250% 12/13/13 47,500 47,496 5 GlaxoSmithKline Finance plc 0.260% 1/6/14 40,000 39,989 5 GlaxoSmithKline Finance plc 0.260% 1/7/14 19,750 19,745 5 GlaxoSmithKline Finance plc 0.150% 1/8/14 51,500 51,492 5 GlaxoSmithKline Finance plc 0.120% 1/10/14 130,300 130,283 Nestle Finance International Ltd. 0.095% 12/4/13 15,000 15,000 Nestle Finance International Ltd. 0.105% 1/22/14 100,000 99,985 5 Reckitt Benckiser Treasury Services plc 0.150% 1/17/14 5,200 5,199 Toyota Credit Canada Inc. 0.220% 3/17/14 6,500 6,496 Toyota Credit Canada Inc. 0.220% 3/18/14 9,000 8,994 Industrial (6.6%) Caterpillar Financial Services Corp. 0.100% 12/3/13 17,650 17,650 Caterpillar Financial Services Corp. 0.100% 12/12/13 20,600 20,599 Caterpillar Financial Services Corp. 0.210% 1/6/14 40,000 39,992 5 Emerson Electric Co. 0.080% 12/3/13 7,210 7,210 5 Emerson Electric Co. 0.130% 1/2/14 8,750 8,749 Exxon Mobil Corp. 0.080% 12/2/13 350,000 349,999 General Electric Co. 0.100% 12/27/13 100,000 99,993 5 Google Inc. 0.190% 2/19/14 12,000 11,995 5 John Deere Capital Corp. 0.200% 1/17/14 12,000 11,997 5 Microsoft Corp. 0.080% 12/11/13 63,900 63,899 5 Procter & Gamble Co. 0.080% 12/2/13 29,018 29,018 5 Procter & Gamble Co. 0.080% 12/5/13 27,100 27,100 5 Procter & Gamble Co. 0.080% 12/6/13 96,000 95,999 5 Procter & Gamble Co. 0.080% 12/16/13 193,300 193,293 5 Procter & Gamble Co. 0.080% 12/23/13 75,000 74,996 5 Procter & Gamble Co. 0.080% 1/3/14 75,000 74,994 5 The Coca-Cola Co. 0.120% 12/2/13 160,000 159,999 5 The Coca-Cola Co. 0.110% 12/3/13 35,000 35,000 5 The Coca-Cola Co. 0.100% 12/18/13 75,000 74,996 5 The Coca-Cola Co. 0.150% 1/6/14 15,000 14,998 5 The Coca-Cola Co. 0.120% 1/13/14 72,000 71,990 5 The Coca-Cola Co. 0.110% 1/15/14 50,000 49,993 5 The Coca-Cola Co. 0.110% 1/16/14 50,000 49,993 5 The Coca-Cola Co. 0.120% 1/22/14 100,000 99,983 5 The Coca-Cola Co. 0.120%–0.130% 1/23/14 175,000 174,967 5 The Coca-Cola Co. 0.130% 1/24/14 50,000 49,990 5 The Coca-Cola Co. 0.170% 2/27/14 24,500 24,490 5 The Coca-Cola Co. 0.170% 3/3/14 37,250 37,234 5 Wal-Mart Stores, Inc. 0.200% 12/16/13 17,000 16,999 5 Wal-Mart Stores, Inc. 0.190% 1/21/14 136,000 135,963 Total Commercial Paper (Cost $7,382,866) Certificates of Deposit (26.1%) Domestic Banks (3.9%) Citibank NA 0.180% 2/18/14 101,500 101,500 Citibank NA 0.170% 3/3/14 100,000 100,000 Citibank NA 0.180% 3/10/14 192,000 192,000 Citibank NA 0.180% 3/11/14 96,000 96,000 JPMorgan Chase Bank NA 0.350% 2/3/14 10,500 10,503 Wells Fargo Bank NA 0.220% 2/10/14 48,307 48,314 4 Wells Fargo Bank NA 0.219% 3/7/14 141,900 141,917 4 Wells Fargo Bank NA 0.189% 3/10/14 132,000 132,000 4 Wells Fargo Bank NA 0.186% 3/27/14 141,000 141,000 4 Wells Fargo Bank NA 0.189% 5/6/14 105,000 105,000 4 Wells Fargo Bank NA 0.186% 5/23/14 200,000 200,000 Eurodollar Certificates of Deposit (5.2%) 4 Australia & New Zealand Banking Group, Ltd. 0.189% 4/14/14 200,000 200,000 4 Australia & New Zealand Banking Group, Ltd. 0.187% 4/22/14 200,000 200,000 4 Australia & New Zealand Banking Group, Ltd. 0.179% 5/6/14 96,000 96,000 4 Commonwealth Bank of Australia 0.166% 1/27/14 75,000 75,000 Commonwealth Bank of Australia 0.200% 3/13/14 100,000 100,000 DNB Bank ASA (London Branch) 0.175% 1/29/14 150,000 150,000 4 National Australia Bank Ltd. 0.188% 1/15/14 140,000 140,000 4 National Australia Bank Ltd. 0.191% 1/27/14 50,000 50,000 4 National Australia Bank Ltd. 0.198% 2/19/14 29,000 29,000 4 National Australia Bank Ltd. 0.207% 4/22/14 150,000 150,000 4 National Australia Bank Ltd. 0.207% 4/22/14 250,000 250,000 4 National Australia Bank Ltd. 0.199% 5/6/14 125,000 125,000 4 National Australia Bank Ltd. 0.188% 5/19/14 125,000 125,000 Yankee Certificates of Deposit (17.0%) Bank of Montreal (Chicago Branch) 0.170% 12/16/13 69,000 69,000 Bank of Montreal (Chicago Branch) 0.180% 12/20/13 68,900 68,900 Bank of Montreal (Chicago Branch) 0.000% 1/2/14 25,000 25,000 Bank of Montreal (Chicago Branch) 0.180% 1/2/14 30,000 30,000 Bank of Montreal (Chicago Branch) 0.180% 2/7/14 70,000 70,000 4 Bank of Montreal (Chicago Branch) 0.187% 4/21/14 250,000 250,000 4 Bank of Montreal (Chicago Branch) 0.188% 5/6/14 150,000 149,997 4 Bank of Nova Scotia (Houston Branch) 0.666% 2/27/14 40,000 40,047 4 Bank of Nova Scotia (Houston Branch) 0.176% 3/25/14 60,000 60,000 4 Bank of Nova Scotia (Houston Branch) 0.176% 3/26/14 150,000 149,998 4 Bank of Nova Scotia (Houston Branch) 0.188% 4/17/14 210,000 209,996 4 Bank of Nova Scotia (Houston Branch) 0.179% 5/6/14 150,000 149,997 4 Bank of Nova Scotia (Houston Branch) 0.198% 5/19/14 50,000 49,999 4 Commonwealth Bank of Australia (New York Branch) 0.167% 1/22/14 150,000 150,000 4 DNB Bank ASA (New York Branch) 0.169% 12/13/13 72,000 72,000 DNB Bank ASA (New York Branch) 0.180% 12/13/13 100,000 100,000 4 DNB Bank ASA (New York Branch) 0.163% 12/18/13 37,000 37,000 4 DNB Bank ASA (New York Branch) 0.168% 12/19/13 200,000 200,000 DNB Bank ASA (New York Branch) 0.170% 2/7/14 100,000 100,000 Lloyds TSB Bank plc (New York Branch) 0.180% 12/9/13 160,000 160,000 Lloyds TSB Bank plc (New York Branch) 0.180% 12/13/13 45,000 45,000 Lloyds TSB Bank plc (New York Branch) 0.170% 12/19/13 82,000 82,000 Lloyds TSB Bank plc (New York Branch) 0.160% 2/26/14 48,000 48,000 4 Nordea Bank Finland plc (New York Branch) 0.169% 3/10/14 45,000 45,000 4 Nordea Bank Finland plc (New York Branch) 0.158% 3/17/14 29,000 29,000 4 Nordea Bank Finland plc (New York Branch) 0.158% 3/18/14 47,000 46,999 Nordea Bank Finland plc (New York Branch) 0.175% 3/25/14 100,000 99,998 4 Rabobank Nederland (New York Branch) 0.179% 3/11/14 179,500 179,500 4 Rabobank Nederland (New York Branch) 0.179% 3/12/14 88,000 88,000 4 Rabobank Nederland (New York Branch) 0.158% 3/17/14 150,000 150,000 4 Rabobank Nederland (New York Branch) 0.166% 3/24/14 195,000 195,000 4 Rabobank Nederland (New York Branch) 0.185% 4/30/14 100,000 100,000 4 Rabobank Nederland (New York Branch) 0.189% 5/6/14 100,000 100,000 4 Rabobank Nederland (New York Branch) 0.189% 5/7/14 75,000 75,000 4 Royal Bank of Canada (New York Branch) 0.169% 4/7/14 18,000 18,000 4 Royal Bank of Canada (New York Branch) 0.198% 8/18/14 100,000 100,000 4 Skandinaviska Enskilda Banken (New York Branch) 0.178% 12/20/13 250,000 250,000 Skandinaviska Enskilda Banken (New York Branch) 0.170% 1/30/14 97,000 97,000 Svenska HandelsBanken (New York Branch) 0.175% 12/4/13 40,000 40,000 Svenska HandelsBanken (New York Branch) 0.175% 12/13/13 200,000 200,000 Svenska HandelsBanken (New York Branch) 0.175% 12/16/13 150,000 150,000 Svenska HandelsBanken (New York Branch) 0.175% 12/19/13 38,000 38,000 4 Svenska HandelsBanken (New York Branch) 0.179% 3/10/14 45,000 45,000 4 Svenska HandelsBanken (New York Branch) 0.169% 3/13/14 45,000 45,000 4 Toronto Dominion Bank (New York Branch) 0.218% 12/20/13 49,000 49,001 4 Toronto Dominion Bank (New York Branch) 0.156% 1/27/14 125,000 125,000 Toronto Dominion Bank (New York Branch) 0.170% 2/6/14 145,000 145,000 4 Toronto Dominion Bank (New York Branch) 0.159% 2/13/14 35,000 35,000 4 Toronto Dominion Bank (New York Branch) 0.168% 2/19/14 230,000 230,000 4 Toronto Dominion Bank (New York Branch) 0.158% 3/19/14 200,000 200,000 4 Toronto Dominion Bank (New York Branch) 0.228% 11/18/14 86,000 86,000 4 Westpac Banking Corp. (New York Branch) 0.165% 12/30/13 47,500 47,500 4 Westpac Banking Corp. (New York Branch) 0.248% 4/25/14 6,000 6,001 4 Westpac Banking Corp. (New York Branch) 0.219% 8/6/14 96,000 96,000 4 Westpac Banking Corp. (New York Branch) 0.226% 9/26/14 50,000 49,996 Total Certificates of Deposit (Cost $8,436,163) Other Notes (0.7%) Bank of America NA 0.180% 1/14/14 28,400 28,400 Bank of America NA 0.200% 2/19/14 102,500 102,500 Bank of America NA 0.210% 3/5/14 102,000 102,000 Total Other Notes (Cost $232,900) Repurchase Agreements (2.6%) Bank of Nova Scotia (Dated 11/29/13, Repurchase Value $393,003,000, collateralized by U.S. Treasury Bill 0.000%, 4/3/14-5/8/14, and U.S. Treasury Note/Bond 0.125%-4.250%, 4/30/15-5/15/39; with a value of $400,860,000) 0.080% 12/2/13 393,000 393,000 RBC Capital Markets LLC (Dated 11/29/13, Repurchase Value $69,665,000, collateralized by U.S. Treasury Bill 0.000%, 2/27/14, and U.S. Treasury Note/Bond 0.250%-11.250%, 12/15/14-8/15/41; with a value of $71,058,000) 0.050% 12/2/13 69,665 69,665 TD Securities (USA) LLC (Dated 11/29/13, Repurchase Value $363,903,000, collateralized by U.S. Treasury Note/Bond 0.250%-7.625%, 5/31/14-11/15/42; with a value of $371,179,000) 0.050% 12/2/13 363,901 363,901 Total Repurchase Agreements (Cost $826,566) Shares Money Market Fund (1.2%) 7 Vanguard Municipal Cash Management Fund (Cost $388,312) 0.068% 388,311,637 Face Amount ($000) Tax-Exempt Municipal Bonds (1.9%) 8 Albany NY Industrial Development Agency Revenue (The College of St. Rose Project) VRDO 0.050% 12/6/13 3,750 3,750 8 Apache County AZ Industrial Development Authority Pollution Control Revenue (Tucson Electric Power Co. Project) VRDO 0.060% 12/6/13 7,975 7,975 8 Arizona Board Regents Arizona State University System Revenue VRDO 0.050% 12/6/13 13,280 13,280 8 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.050% 12/6/13 12,450 12,450 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.030% 12/6/13 25,655 25,655 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.030% 12/6/13 51,000 51,000 8 Burlington KS Environmental Improvement Revenue (Kansas City Power & Light Co. Project) VRDO 0.060% 12/6/13 10,250 10,250 8 Burlington KS Environmental Improvement Revenue (Kansas City Power & Light Co. Project) VRDO 0.060% 12/6/13 11,000 11,000 8 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.050% 12/6/13 2,095 2,095 8 California Statewide Communities Development Authority Multifamily Housing Revenue (Wilshire Court Project) VRDO 0.050% 12/6/13 3,000 3,000 8 Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) VRDO 0.050% 12/6/13 2,000 2,000 8 Clark County NV Airport System Revenue VRDO 0.060% 12/6/13 2,700 2,700 8 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.050% 12/6/13 2,300 2,300 8 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.050% 12/6/13 2,750 2,750 8 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.060% 12/6/13 3,800 3,800 Curators of the University of Missouri System Facilities Revenue VRDO 0.030% 12/6/13 5,365 5,365 8 District of Columbia Revenue (Medstar Health, Inc.) VRDO 0.050% 12/6/13 3,825 3,825 8 District of Columbia Revenue (Washington Drama Society) VRDO 0.060% 12/6/13 7,235 7,235 8 Fairfax County VA Economic Development Authority Resource Recovery Revenue (Lorton Arts Foundation Project) VRDO 0.050% 12/6/13 2,300 2,300 8 Greenville County SC Hospital System Revenue VRDO 0.050% 12/6/13 2,750 2,750 8 Gwinnett County GA Development Authority Revenue (Nilhan Hospitality LLC) VRDO 0.050% 12/6/13 2,500 2,500 8 Hanover County VA Economic Development Authority Revenue (Bon Secours Health System Inc.) VRDO 0.050% 12/6/13 2,415 2,415 8 Illinois Finance Authority Revenue (Carle Healthcare System) VRDO 0.050% 12/6/13 5,900 5,900 8 Illinois Finance Authority Revenue (Ingalls Health System) VRDO 0.060% 12/6/13 4,000 4,000 8 Illinois Finance Authority Revenue (Southern Illinois Healthcare Enterprises Inc.) VRDO 0.050% 12/6/13 12,755 12,755 8 Johnson City TN Health & Educational Facilities Board Hospital Revenue (STS Health Alliance) VRDO 0.050% 12/6/13 7,100 7,100 8 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) VRDO 0.050% 12/6/13 3,000 3,000 8 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.090% 12/6/13 4,600 4,600 8 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) VRDO 0.040% 12/6/13 15,775 15,775 8 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.060% 12/6/13 6,400 6,400 8 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.050% 12/6/13 18,300 18,300 8 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Related-Sierra Development) VRDO 0.050% 12/6/13 9,000 9,000 8 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (West End Towers) VRDO 0.050% 12/6/13 8,400 8,400 8 New York State Housing Finance Agency Housing Revenue (125 West 31st Street) VRDO 0.050% 12/6/13 9,400 9,400 8 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.050% 12/6/13 3,700 3,700 8 New York State Housing Finance Agency Housing Revenue (70 Battery Place) VRDO 0.050% 12/6/13 2,700 2,700 8 New York State Housing Finance Agency Housing Revenue (Clinton Green North) VRDO 0.050% 12/6/13 7,755 7,755 8 New York State Housing Finance Agency Housing Revenue (Clinton Green South) VRDO 0.050% 12/6/13 3,850 3,850 8 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.050% 12/6/13 6,800 6,800 8 New York State Housing Finance Agency Housing Revenue (Gotham West Housing) VRDO 0.040% 12/6/13 5,500 5,500 8 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.030% 12/6/13 35,000 35,000 8 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.080% 12/6/13 2,000 2,000 8 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) VRDO 0.060% 12/6/13 3,085 3,085 Ohio State University General Receipts Revenue VRDO 0.030% 12/6/13 1,300 1,300 8 Piedmont SC Municipal Power Agency Revenue VRDO 0.050% 12/6/13 4,000 4,000 Posey County IN Economic Development Revenue (Midwest Fertilizer Corp. Project) PUT 0.550% 4/10/14 40,000 40,000 8 Rhode Island Health & Educational Building Corp. Higher Education Facility Revenue (Rogers Williams University) VRDO 0.050% 12/6/13 2,625 2,625 8 Sacramento CA Municipal Utility District Revenue VRDO 0.040% 12/6/13 6,125 6,125 8 Salem OR Hospital Facility Authority Revenue (Salem Hospital Project) VRDO 0.050% 12/6/13 3,250 3,250 8 San Francisco CA City & County International Airport Revenue VRDO 0.050% 12/6/13 11,000 11,000 8 St. Charles County MO Public Water Supply District No.2 Revenue VRDO 0.050% 12/6/13 2,900 2,900 8 St. Cloud MN Health Care Revenue (Centracare Health System) VRDO 0.050% 12/6/13 7,675 7,675 8 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) VRDO 0.050% 12/6/13 30,230 30,230 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.060% 12/6/13 6,800 6,800 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.060% 12/6/13 10,100 10,100 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.080% 12/6/13 4,500 4,500 8 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) VRDO 0.040% 12/6/13 5,200 5,200 University of Texas Permanent University Fund Revenue VRDO 0.030% 12/6/13 109,380 109,380 8 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.070% 12/6/13 4,700 4,700 8 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.070% 12/6/13 3,040 3,040 8 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.060% 12/6/13 6,200 6,200 8 Wyoming Student Loan Corp. Student Loan Revenue VRDO 0.050% 12/6/13 6,410 6,410 Total Tax-Exempt Municipal Bonds (Cost $620,850) Corporate Bonds (0.2%) Finance (0.2%) Banking (0.2%) Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 1.850% 1/10/14 18,668 18,701 4,6 HSBC Bank plc 1.044% 1/17/14 4,750 4,755 4 Royal Bank of Canada 0.544% 4/17/14 18,500 18,526 Westpac Banking Corp. 1.850% 12/9/13 12,830 12,835 Finance Companies (0.0%) 4 General Electric Capital Corp. 1.093% 1/7/14 8,218 8,225 General Electric Capital Corp. 2.100% 1/7/14 5,750 5,761 Industrial (0.0%) Consumer Cyclical (0.0%) 4,6 American Honda Finance Corp. 0.280% 12/5/13 10,200 10,200 Total Corporate Bonds (Cost $79,003) Taxable Municipal Bonds (0.4%) 6,8 BlackRock Municipal Bond Trust TOB VRDO 0.140% 12/2/13 4,710 4,710 6,8 BlackRock Municipal Income Investment Quality Trust TOB VRDO 0.140% 12/2/13 2,515 2,515 6,8 BlackRock Municipal Income Trust TOB VRDO 0.140% 12/2/13 54,000 54,000 6,8 BlackRock MuniHoldings Fund II, Inc. TOB VRDO 0.140% 12/2/13 7,000 7,000 6,8 BlackRock MuniHoldings Fund, Inc. TOB VRDO 0.140% 12/2/13 4,990 4,990 6,8 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.140% 12/2/13 25,500 25,500 6,8 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.140% 12/2/13 5,170 5,170 6,8 BlackRock MuniYield Investment Quality Fund TOB VRDO 0.140% 12/2/13 3,360 3,360 6,8 BlackRock Strategic Municipal Trust TOB VRDO 0.140% 12/2/13 2,555 2,555 6,8 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.210% 12/6/13 2,855 2,855 6 Massachusetts Transportation Fund Revenue TOB VRDO 0.210% 12/6/13 2,800 2,800 6 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.210% 12/6/13 1,500 1,500 Total Taxable Municipal Bonds (Cost $116,955) Total Investments (99.3%) (Cost $32,071,411) Other Assets and Liabilities-Net (0.7%) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. 5 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors." At November 30, 2013, the aggregate value of these securities was $5,285,723,000, representing 16.4% of net assets. 6 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2013, the aggregate value of these securities was $762,865,000, representing 2.4% of net assets. 7 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 8 Scheduled principal and interest payments are guaranteed by bank letter of credit. PUT—Put Option Obligation. TOB—Tender Option Bond. VRDO—Variable Rate Demand Obligation. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. B. Repurchase Agreements: The fund may enter into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The fund's investment in Vanguard Municipal Cash Management Fund is valued based on Level 1 inputs. All of the fund's other investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard Municipal Cash Management Fund Schedule of Investments As of November 30, 2013 Face Market Maturity Amount Value Coupon Date Tax-Exempt Municipal Bonds (99.8%) Alabama (0.7%) 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.090% 12/6/13 12,550 12,550 1 Mobile AL Water & Sewer Commissioners Revenue TOB VRDO 0.050% 12/2/13 LOC 17,455 17,455 Arizona (0.7%) Apache County AZ Industrial Development Authority Pollution Control Revenue (Tucson Electric Power Co. Project) VRDO 0.060% 12/6/13 LOC 13,000 13,000 1 Gilbert AZ GO TOB VRDO 0.080% 12/6/13 17,500 17,500 California (6.7%) 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.070% 12/6/13 5,000 5,000 California Community College Financing Authority TRAN 2.000% 12/31/13 10,000 10,015 California GO VRDO 0.040% 12/6/13 LOC 13,100 13,100 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.030% 12/6/13 LOC 3,600 3,600 California RAN 2.000% 5/28/14 37,000 37,323 California RAN 2.000% 6/23/14 61,000 61,602 California Statewide Communities Development Authority Gas Supply Revenue VRDO 0.050% 12/6/13 34,380 34,380 California Statewide Communities Development Authority Multifamily Housing Revenue (Ridgeway Apartments) VRDO 0.040% 12/6/13 LOC 12,505 12,505 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.050% 12/6/13 6,230 6,230 1 East Bay CA Municipal Utility District Water System Revenue TOB VRDO 0.060% 12/6/13 9,000 9,000 1 Foothill-De Anza CA Community College District GO TOB VRDO 0.070% 12/6/13 7,500 7,500 Livermore CA COP VRDO 0.040% 12/6/13 LOC 4,480 4,480 Los Angeles County CA TRAN 2.000% 6/30/14 12,500 12,631 1 Rancho Santiago CA Community College District GO TOB VRDO 0.050% 12/6/13 21,670 21,670 Riverside County CA TRAN 2.000% 3/31/14 7,000 7,042 San Diego County CA Regional Transportation Commission Sales Tax Revenue VRDO 0.030% 12/6/13 9,655 9,655 San Diego County CA Regional Transportation Commission Sales Tax Revenue VRDO 0.040% 12/6/13 15,885 15,885 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.060% 12/6/13 5,000 5,000 Colorado (2.1%) Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.060% 12/2/13 LOC 10,100 10,100 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.060% 12/2/13 LOC 8,820 8,820 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.060% 12/2/13 LOC 2,080 2,080 Colorado Educational & Cultural Facilities Authority Revenue (Oklahoma's Public Radio) VRDO 0.050% 12/6/13 LOC 5,190 5,190 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.060% 12/6/13 13,800 13,800 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.060% 12/6/13 11,860 11,860 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.050% 12/6/13 14,300 14,300 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.060% 12/6/13 19,000 19,000 Connecticut (1.0%) 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.060% 12/2/13 10,000 10,000 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.090% 12/6/13 10,330 10,330 Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program VRDO 0.060% 12/2/13 21,430 21,430 District of Columbia (1.2%) 1 District of Columbia GO TOB VRDO 0.050% 12/6/13 LOC 21,320 21,320 District of Columbia Revenue (Medstar Health, Inc.) VRDO 0.040% 12/6/13 LOC 14,325 14,325 District of Columbia Revenue (Washington Center for Internships) VRDO 0.060% 12/6/13 LOC 4,700 4,700 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.070% 12/6/13 5,935 5,935 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.070% 12/6/13 4,010 4,010 Florida (3.7%) 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.060% 12/6/13 9,600 9,600 Gainesville FL Utility System Revenue VRDO 0.060% 12/2/13 23,325 23,325 Jacksonville FL Electric Authority Electric System Revenue CP 0.100% 12/12/13 12,030 12,030 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.040% 12/6/13 36,715 36,715 1 Jacksonville FL Special Revenue TOB VRDO 0.060% 12/6/13 3,900 3,900 Miami-Dade County FL Industrial Development Authority Revenue (American Public Media Group Project)VRDO 0.060% 12/2/13 LOC 16,390 16,390 Miami-Dade County FL Special Obligation Revenue (Juvenile Courthouse Project) VRDO 0.040% 12/6/13 LOC 10,000 10,000 1 Miami-Dade County FL Special Obligation Revenue TOB VRDO 0.050% 12/2/13 LOC 30,731 30,731 1 South Florida Water Management District COP TOB VRDO 0.070% 12/2/13 4,800 4,800 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) VRDO 0.060% 12/6/13 LOC 5,400 5,400 Georgia (2.5%) Atlanta GA Development Authority Revenue (Georgia Aquarium Inc. Project) VRDO 0.060% 12/6/13 LOC 11,875 11,875 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.050% 12/6/13 LOC 4,800 4,800 Fulton County GA Development Authority Revenue (Robert A. Woodruff Arts Center) VRDO 0.060% 12/6/13 LOC 7,000 7,000 1 Gwinnett County GA School District GO TOB VRDO 0.050% 12/6/13 13,350 13,350 Municipal Electric Authority Georgia Revenue (Project One) VRDO 0.050% 12/6/13 LOC 27,500 27,500 Private Colleges & University Authority of Georgia Revenue (Emory University) VRDO 0.030% 12/6/13 10,200 10,200 Private Colleges & University Authority of Georgia Revenue (Emory University) VRDO 0.030% 12/6/13 20,365 20,365 Private Colleges & University Authority of Georgia Revenue (Emory University) VRDO 0.030% 12/6/13 6,100 6,100 Illinois (6.9%) Chicago IL Board of Education GO VRDO 0.050% 12/6/13 LOC 3,800 3,800 1 Chicago IL Water Revenue TOB VRDO 0.250% 12/6/13 6,465 6,465 Chicago IL Water Revenue VRDO 0.090% 12/6/13 LOC 3,660 3,660 Chicago IL Water Revenue VRDO 0.120% 12/6/13 LOC 25,865 25,865 Illinois Educational Facilities Authority Revenue (ACI/Cultural Pooled Financing Program) VRDO 0.050% 12/6/13 LOC 22,000 22,000 Illinois Educational Facilities Authority Revenue (University of Chicago) VRDO 0.050% 12/6/13 25,579 25,579 Illinois Finance Authority Revenue (Advocate Health Care Network) VRDO 0.040% 12/6/13 25,000 25,000 Illinois Finance Authority Revenue (Bradley University) VRDO 0.050% 12/6/13 LOC 10,000 10,000 Illinois Finance Authority Revenue (Bradley University) VRDO 0.050% 12/6/13 LOC 4,000 4,000 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) VRDO 0.050% 12/2/13 39,490 39,490 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) VRDO 0.050% 12/2/13 36,285 36,285 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.050% 12/6/13 25,115 25,115 Illinois Health Facilities Authority Revenue (Elmhurst Memorial Hospital) VRDO 0.040% 12/6/13 LOC 32,900 32,900 Illinois Health Facilities Authority Revenue (Northwestern Memorial Hospital) VRDO 0.050% 12/2/13 23,350 23,350 Indiana (4.0%) 1 Indiana Finance Authority Highway Revenue TOB VRDO 0.070% 12/6/13 14,540 14,540 Indiana Finance Authority Hospital Revenue (Indiana University) VRDO 0.040% 12/6/13 LOC 10,320 10,320 Indiana Finance Authority Midwestern Disaster Relief Revenue (Ohio Valley Electric Corp. Project) VRDO 0.050% 12/6/13 LOC 17,900 17,900 Indiana Finance Authority Revenue (Ascension Health Credit Group) VRDO 0.040% 12/6/13 23,925 23,925 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) VRDO 0.040% 12/6/13 9,500 9,500 Posey County IN Economic Development Revenue (Midwest Fertilizer Corp. Project) PUT 0.550% 4/10/14 75,000 75,000 Purdue University Indiana COP VRDO 0.040% 12/6/13 14,685 14,685 Iowa (0.5%) Iowa Higher Education Loan Authority Revenue Private College Facility (St. Ambrose University Project) VRDO 0.060% 12/2/13 LOC 20,000 20,000 Kansas (0.5%) Burlington KS Environmental Improvement Revenue (Kansas City Power & Light Co. Project) VRDO 0.060% 12/6/13 LOC 20,000 20,000 Kentucky (1.2%) Christian County KY Association County Leasing Program Revenue VRDO 0.050% 12/2/13 LOC 8,815 8,815 Christian County KY Association County Leasing Program Revenue VRDO 0.050% 12/2/13 LOC 11,875 11,875 Christian County KY Association County Leasing Program Revenue VRDO 0.050% 12/2/13 LOC 8,600 8,600 Shelby County KY GO VRDO 0.050% 12/2/13 LOC 3,120 3,120 Trimble County KY Association of Counties Leasing Trust Lease Program Revenue VRDO 0.050% 12/2/13 LOC 15,430 15,430 Louisiana (1.5%) Louisiana Public Facilities Authority Revenue (CHRISTUS Health) VRDO 0.060% 12/6/13 LOC 7,000 7,000 Louisiana Public Facilities Authority Revenue (International-Matex Tank Terminals Project) VRDO 0.060% 12/6/13 LOC 30,000 30,000 Louisiana Public Facilities Authority Revenue (Tiger Athletic Foundation Project) VRDO 0.050% 12/6/13 LOC 23,035 23,035 Maryland (0.1%) Montgomery County MD Housing Opportunities Commission Multifamily Housing Revenue VRDO 0.080% 12/6/13 LOC 5,000 5,000 Massachusetts (1.7%) Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.070% 12/6/13 17,025 17,025 1 Massachusetts GO TOB VRDO 0.050% 12/6/13 4,800 4,800 Massachusetts GO VRDO 0.040% 12/6/13 27,000 27,000 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.040% 12/2/13 4,485 4,485 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.040% 12/2/13 16,200 16,200 Michigan (1.4%) Green Lake Township MI Economic Development Corp. Revenue (Interlochen Center for the Arts Project)VRDO 0.050% 12/2/13 LOC 15,100 15,100 Michigan State University Board of Trustees General Revenue VRDO 0.050% 12/6/13 12,205 12,205 Michigan Strategic Fund Limited Obligation Revenue (Henry Ford Museum) VRDO 0.070% 12/2/13 LOC 11,250 11,250 Oakland University of Michigan Revenue VRDO 0.070% 12/6/13 LOC 10,930 10,930 1 Wayne State University Michigan Revenue TOB VRDO 0.060% 12/2/13 6,660 6,660 Minnesota (0.1%) 1 Minneapolis MN Health Care System Revenue (Fairview Health Services) TOB VRDO 0.050% 12/6/13 LOC 2,900 2,900 Minnesota Higher Education Facilities Authority Revenue (Carleton College) VRDO 0.050% 12/6/13 2,555 2,555 Mississippi (0.7%) Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.040% 12/2/13 3,800 3,800 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.040% 12/2/13 9,400 9,400 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.040% 12/6/13 15,000 15,000 Missouri (2.8%) Curators of the University of Missouri System Facilities Revenue VRDO 0.030% 12/6/13 29,265 29,265 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.030% 12/6/13 35,000 35,000 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.030% 12/6/13 14,000 14,000 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.040% 12/6/13 8,450 8,450 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Louis University)VRDO 0.060% 12/2/13 LOC 8,930 8,930 Missouri Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) VRDO 0.040% 12/6/13 19,075 19,075 Nebraska (1.9%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 2) VRDO 0.050% 12/6/13 9,830 9,830 Douglas County NE Hospital Authority No. 2 Health Facilities Revenue (Children's Hospital Obligated Group) VRDO 0.060% 12/2/13 LOC 5,050 5,050 Nebraska Investment Finance Authority Single Family Housing Revenue VRDO 0.050% 12/6/13 40,445 40,445 1 Nebraska Public Power District Revenue TOB VRDO 0.050% 12/6/13 LOC 24,215 24,215 New Jersey (2.5%) 1,2 New Jersey GO 0.358% 6/26/14 75,000 75,006 Rutgers State University New Jersey Revenue VRDO 0.050% 12/2/13 8,700 8,700 Union County NJ BAN 0.750% 6/27/14 20,000 20,066 New Mexico (1.3%) New Mexico Finance Authority Transportation Revenue VRDO 0.040% 12/6/13 LOC 20,000 20,000 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.040% 12/6/13 13,600 13,600 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.040% 12/6/13 9,965 9,965 New Mexico Municipal Energy Acquisition Authority Gas Supply Revenue VRDO 0.050% 12/6/13 9,870 9,870 New York (20.5%) Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.050% 12/6/13 8,300 8,300 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.060% 12/6/13 18,100 18,100 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.060% 12/6/13 15,000 15,000 Nassau NY Health Care Corp. VRDO 0.050% 12/6/13 LOC 18,560 18,560 1 New York City NY GO TOB VRDO 0.050% 12/2/13 LOC 13,025 13,025 New York City NY GO VRDO 0.050% 12/2/13 LOC 18,475 18,475 New York City NY GO VRDO 0.050% 12/2/13 6,700 6,700 New York City NY GO VRDO 0.050% 12/2/13 LOC 23,000 23,000 New York City NY GO VRDO 0.050% 12/2/13 4,700 4,700 New York City NY GO VRDO 0.050% 12/2/13 8,600 8,600 New York City NY GO VRDO 0.050% 12/2/13 7,480 7,480 New York City NY GO VRDO 0.050% 12/2/13 LOC 10,000 10,000 New York City NY GO VRDO 0.050% 12/2/13 8,550 8,550 New York City NY GO VRDO 0.050% 12/2/13 LOC 1,400 1,400 New York City NY GO VRDO 0.060% 12/6/13 LOC 29,730 29,730 New York City NY Housing Development Corp. Multi-Family Housing Revenue (201 Pearl Street) VRDO 0.050% 12/6/13 LOC 15,700 15,700 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.120% 12/2/13 8,530 8,530 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (1133 Manhattan Avenue) VRDO 0.040% 12/6/13 LOC 9,000 9,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (2 Gold Street) VRDO 0.050% 12/6/13 35,600 35,600 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (90 West Street) VRDO 0.050% 12/6/13 LOC 25,000 25,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Royal Charter Properties) VRDO 0.040% 12/6/13 LOC 5,200 5,200 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.060% 12/2/13 6,000 6,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.050% 12/2/13 17,700 17,700 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.050% 12/2/13 25,765 25,765 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.050% 12/2/13 22,615 22,615 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.050% 12/2/13 14,240 14,240 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.050% 12/2/13 17,100 17,100 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.050% 12/2/13 11,900 11,900 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.040% 12/6/13 20,340 20,340 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.060% 12/6/13 5,535 5,535 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.050% 12/6/13 18,700 18,700 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.050% 12/2/13 1,885 1,885 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.030% 12/6/13 3,135 3,135 New York City NY Transitional Finance Authority Revenue VRDO 0.050% 12/2/13 10,900 10,900 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) VRDO 0.050% 12/2/13 2,600 2,600 New York City NY Trust for Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.)VRDO 0.040% 12/2/13 LOC 6,600 6,600 New York Liberty Development Corp. Revenue (Greenwich LLC) VRDO 0.060% 12/6/13 LOC 5,200 5,200 New York Liberty Development Corp. Revenue PUT 0.230% 6/19/14 9,200 9,200 New York Liberty Development Corp. Revenue PUT 0.230% 6/19/14 6,100 6,100 1 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.060% 12/6/13 (13) 16,000 16,000 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.030% 12/6/13 LOC 20,300 20,300 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.040% 12/6/13 LOC 37,935 37,935 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.060% 12/6/13 (13) 8,000 8,000 1 New York State Dormitory Authority Revenue (Columbia University) TOB VRDO 0.060% 12/6/13 8,535 8,535 New York State Dormitory Authority Revenue (New York Law School) VRDO 0.040% 12/6/13 LOC 8,470 8,470 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.050% 12/6/13 12,800 12,800 New York State Dormitory Authority Revenue (St. John's University) VRDO 0.040% 12/6/13 LOC 15,200 15,200 New York State Housing Finance Agency Housing Revenue (160 West 62nd Street) VRDO 0.030% 12/6/13 LOC 59,030 59,030 New York State Housing Finance Agency Housing Revenue (Avalon Bowery Place I) VRDO 0.040% 12/6/13 LOC 15,100 15,100 New York State Housing Finance Agency Housing Revenue (Clinton Park Phase II) VRDO 0.050% 12/6/13 LOC 5,000 5,000 New York State Housing Finance Agency Housing Revenue (West 17th Street) VRDO 0.050% 12/6/13 LOC 8,090 8,090 New York State Housing Finance Agency Revenue (8 East 102nd Street) VRDO 0.040% 12/6/13 LOC 20,000 20,000 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.060% 12/6/13 5,000 5,000 New York State Local Government Assistance Corp. Revenue VRDO 0.040% 12/6/13 9,100 9,100 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.050% 12/6/13 10,000 10,000 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.050% 12/6/13 18,000 18,000 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.030% 12/6/13 LOC 8,555 8,555 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Cornell University) VRDO 0.030% 12/6/13 5,130 5,130 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.060% 12/6/13 LOC 10,000 10,000 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.050% 12/2/13 LOC 1,125 1,125 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.040% 12/6/13 LOC 7,940 7,940 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.040% 12/6/13 LOC 8,195 8,195 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.040% 12/6/13 LOC 8,780 8,780 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.040% 12/6/13 LOC 24,365 24,365 North Carolina (3.1%) Cary NC GO VRDO 0.070% 12/6/13 21,145 21,145 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) VRDO 0.040% 12/6/13 LOC 10,000 10,000 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) VRDO 0.060% 12/6/13 21,415 21,415 Forsyth County NC GO VRDO 0.050% 12/6/13 19,595 19,595 North Carolina Capital Facilities Finance Agency Recreational Facilities Revenue (YMCA of Greater Winston-Salem) VRDO 0.050% 12/6/13 LOC 9,000 9,000 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.080% 12/6/13 LOC 3,340 3,340 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) VRDO 0.050% 12/6/13 LOC 11,010 11,010 North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) VRDO 0.060% 12/6/13 LOC 19,240 19,240 Raleigh Durham NC Airport Authority Revenue VRDO 0.040% 12/6/13 LOC 5,950 5,950 Winston-Salem NC Water & Sewer System Revenue VRDO 0.060% 12/6/13 9,380 9,380 Ohio (10.7%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.040% 12/2/13 LOC 2,840 2,840 1 Cleveland OH Water Works Revenue TOB VRDO 0.050% 12/6/13 16,850 16,850 Cleveland OH Water Works Revenue VRDO 0.060% 12/6/13 LOC 2,100 2,100 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.060% 12/6/13 LOC 6,250 6,250 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.050% 12/6/13 10,000 10,000 Columbus OH GO VRDO 0.030% 12/6/13 24,935 24,935 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.060% 12/6/13 LOC 11,400 11,400 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.060% 12/6/13 LOC 2,400 2,400 Columbus OH Sewer Revenue VRDO 0.030% 12/6/13 3,950 3,950 Franklin County OH Hospital Facilities Revenue (Doctors OhioHealth Corp.) VRDO 0.060% 12/6/13 LOC 10,220 10,220 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.060% 12/6/13 10,250 10,250 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.060% 12/6/13 6,400 6,400 Franklin County OH Hospital Facilities Revenue (US Health Corp. of Columbus) VRDO 0.050% 12/6/13 LOC 2,635 2,635 1 Franklin County OH Hospital Improvement Revenue (Nationwide Children's Hospital Project) TOB VRDO 0.060% 12/6/13 2,400 2,400 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.050% 12/6/13 8,015 8,015 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.050% 12/6/13 5,000 5,000 Lancaster Port Authority Ohio Gas Revenue VRDO 0.050% 12/6/13 31,285 31,285 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.230% 12/6/13 13,105 13,105 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.040% 12/2/13 7,545 7,545 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.050% 12/2/13 4,600 4,600 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.060% 12/2/13 LOC 2,600 2,600 Ohio Common Schools GO VRDO 0.030% 12/6/13 11,985 11,985 Ohio Common Schools GO VRDO 0.030% 12/6/13 8,470 8,470 Ohio Common Schools GO VRDO 0.040% 12/6/13 10,570 10,570 Ohio GO VRDO 0.030% 12/6/13 19,140 19,140 Ohio GO VRDO 0.030% 12/6/13 3,490 3,490 1 Ohio Higher Education GO TOB VRDO 0.050% 12/6/13 5,725 5,725 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.050% 12/6/13 LOC 5,000 5,000 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.040% 12/2/13 13,650 13,650 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.050% 12/2/13 9,100 9,100 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.050% 12/2/13 48,450 48,450 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) VRDO 0.050% 12/6/13 25,000 25,000 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) VRDO 0.050% 12/6/13 LOC 2,190 2,190 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) VRDO 0.050% 12/6/13 LOC 10,375 10,375 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.060% 12/2/13 15,095 15,095 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.060% 12/2/13 9,330 9,330 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.060% 12/6/13 3,600 3,600 Ohio Infrastructure Improvement GO VRDO 0.030% 12/6/13 19,915 19,915 Ohio State University General Receipts Revenue VRDO 0.030% 12/6/13 7,540 7,540 Ohio State University General Receipts Revenue VRDO 0.040% 12/6/13 16,860 16,860 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.050% 12/6/13 LOC 12,700 12,700 Oregon (1.3%) Oregon GO (Veterans Welfare) VRDO 0.050% 12/2/13 16,150 16,150 Oregon Health & Science University Revenue VRDO 0.040% 12/6/13 LOC 12,600 12,600 Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.040% 12/6/13 9,145 9,145 Oregon TAN 1.500% 7/31/14 10,000 10,088 1 Washington, Clackamas, & Yamhill County OR School District GO TOB VRDO 0.050% 12/6/13 LOC 4,600 4,600 Pennsylvania (2.4%) 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.050% 12/6/13 LOC 10,000 10,000 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.070% 12/6/13 9,900 9,900 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.070% 12/6/13 13,490 13,490 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.040% 12/6/13 LOC 4,040 4,040 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue VRDO 0.050% 12/6/13 LOC 27,600 27,600 1 Pennsylvania GO TOB VRDO 0.050% 12/6/13 10,055 10,055 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.060% 12/2/13 LOC 25,720 25,720 South Carolina (1.0%) Greenville County SC Hospital System Revenue VRDO 0.050% 12/6/13 LOC 5,200 5,200 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) VRDO 0.050% 12/6/13 LOC 17,085 17,085 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) VRDO 0.050% 12/6/13 LOC 17,200 17,200 South Dakota (0.1%) South Dakota Housing Development Authority Homeownership Mortgage Revenue VRDO 0.040% 12/6/13 5,350 5,350 Tennessee (2.1%) Jackson TN Energy Authority Gas System Revenue VRDO 0.060% 12/6/13 LOC 16,670 16,670 Shelby County TN GO VRDO 0.050% 12/6/13 64,240 64,240 1 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) TOB VRDO 0.060% 12/6/13 5,000 5,000 Texas (7.3%) 1 Bexar County TX Combined Flood Control GO TOB VRDO 0.080% 12/6/13 9,300 9,300 1 Cypress-Fairbanks TX Independent School District GO TOB VRDO 0.060% 12/2/13 4,995 4,995 1 Denton TX Independent School District GO TOB VRDO 0.060% 12/6/13 7,380 7,380 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.050% 12/2/13 10,875 10,875 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.050% 12/2/13 7,040 7,040 1 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) TOB VRDO 0.050% 12/6/13 LOC 5,000 5,000 Harris County TX Health Facilities Development Corp. Hospital Revenue (Texas Children's Hospital) VRDO 0.050% 12/2/13 26,355 26,355 Harris County TX Health Facilities Development Corp. Revenue (Methodist Hospital System) VRDO 0.050% 12/2/13 7,865 7,865 Harris County TX Health Facilities Development Corp. Revenue (Methodist Hospital System) VRDO 0.050% 12/2/13 11,225 11,225 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) VRDO 0.030% 12/6/13 7,415 7,415 1 Houston TX Utility System Revenue TOB VRDO 0.050% 12/6/13 (13) 8,000 8,000 Houston TX Utility System Revenue VRDO 0.040% 12/6/13 LOC 4,425 4,425 San Antonio TX Electric & Gas Systems Revenue VRDO 0.060% 12/6/13 37,000 37,000 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Health Care System Project) VRDO 0.040% 12/6/13 LOC 5,750 5,750 1 Texas GO TOB VRDO 0.050% 12/6/13 5,230 5,230 Texas Public Finance Authority GO CP 0.140% 2/19/14 20,000 20,000 Texas Small Business Industrial Development Corp. Revenue (Texas Public Facilities Capital Access Program) VRDO 0.460% 12/6/13 LOC 340 340 Texas TRAN 2.000% 8/28/14 80,000 81,066 Texas Transportation Commission Mobility Fund GO VRDO 0.050% 12/6/13 25,975 25,975 1 Texas Transportation Commission Revenue TOB VRDO 0.060% 12/6/13 1,485 1,485 1 University of Texas Permanent University Fund Revenue TOB VRDO 0.060% 12/6/13 9,925 9,925 1 University of Texas System Revenue Financing System Revenue TOB VRDO 0.060% 12/6/13 4,500 4,500 Utah (2.4%) Murray UT Hospital Revenue (IHC Health Services) VRDO 0.050% 12/2/13 38,240 38,240 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.050% 12/2/13 31,490 31,490 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.050% 12/2/13 30,815 30,815 Vermont (0.6%) Vermont Educational & Health Buildings Financing Agency Hospital Revenue (Fletcher Allen Health Care Project) VRDO 0.040% 12/6/13 LOC 18,645 18,645 Vermont Housing Finance Agency Revenue VRDO 0.040% 12/6/13 7,335 7,335 Virginia (0.3%) Alexandria VA Industrial Development Authority Revenue (Institute for Defense Analyses Project) VRDO 0.060% 12/6/13 LOC 14,455 14,455 Washington (0.9%) Chelan County WA Public Utility District No. 1 Consolidated System Revenue VRDO 0.060% 12/6/13 5,900 5,900 1 King County WA Sewer Revenue TOB VRDO 0.060% 12/2/13 7,800 7,800 1 Seattle WA Water System Revenue TOB VRDO 0.080% 12/6/13 5,060 5,060 1 Washington GO TOB VRDO 0.060% 12/6/13 7,995 7,995 1 Washington GO TOB VRDO 0.060% 12/6/13 10,000 10,000 West Virginia (0.4%) West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.060% 12/6/13 LOC 16,325 16,325 Wisconsin (0.8%) Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) VRDO 0.050% 12/2/13 LOC 21,550 21,550 Wisconsin Health & Educational Facilities Authority Revenue (Edgewood College) VRDO 0.060% 12/2/13 LOC 5,425 5,425 Wisconsin Health & Educational Facilities Authority Revenue (ProHealth Care Inc. Obligated Group) VRDO 0.060% 12/2/13 LOC 5,415 5,415 Wyoming (0.2%) Lincoln County WY Pollution Control Revenue (PacifiCorp Project) VRDO 0.060% 12/6/13 LOC 9,000 9,000 Total Tax-Exempt Municipal Bonds (Cost $4,122,019) Total Investments (99.8%) (Cost $4,122,019) Other Assets and Liabilities-Net (0.2%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2013, the aggregate value of these securities was $611,322,000, representing 14.8% of net assets. 2 Adjustable-rate security. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. (15) Build America Mutual Assurance Company. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B.
